Title: Conference at Wethersfield with Rochambeau, 23 May 1781
From: Washington, George,Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: 


                        
                            Wethersfield 23rd May 1781
                        
                        Having given communication to the Count de Barras of my instructions, I have observed to him 
                        1st
                            Rochambeau That General Washington in the last conference we had here six Weeks ago, desired
                            earnestly that the Squadron should transport all the French Corps, with all its Artillery, Baggage, and munitions to
                            Chesapeake Bay, and that I did not doubt but His Excellency would desire it again as the Enemy continued in the offensive
                            to the Southward; Upon which observation having asked the Count de Barras if he had the means of it and if, in case there
                            was a possibility of it, he looked on his Squadron as in a condition to escort a convoy, before the Enemy’s fleet, which
                            being already superior in the engagement on the 16th march, had been reinforced, as the report goes, by a junction of 50s
                            and 44 Gun Ships, and some frigates that were at Charles Town, and on the southern Coast. Mr de Barras has made answer:
                            that it was not possible to his squadron to escort a convoy with any surety with the french Army on board, its Artillery
                            & Baggages, by reason of the superiority of the British fleet, that the English had recalled and assembled since
                            the engagement all the 50 Gun Ships they have, & all their 44 Gun frigates, that as soon as they would know that
                            the Army is embarking (there is not the least doubt of their being informed of it, the very first movement we should make)
                            they would assemble yet a great number of frigates, that our Squadron, if it meets with the Enemy would engage him, that
                            all that can be expected from the officers who have lately covered themselves with glory in defeating a superior fleet, is
                            to fight them again. But what would become in the mean time of the Vessels that shall transport the Army? The Enemy shall
                            detach the four 44 Gun ships with their frigates, and shall make themselves masters of them. Mr de Barras says, that he
                            can oppose only one frigate to these, that were he happy enough to defeat the British fleet, which seems very doubtful to
                            him, considering its superiority, he would nevertheless have the sorrow to see the Enemy either take, sink or scatter the
                            Vessels, that would transport the Kings Army, that this proposition is not admittable, and that it cannot be executed in
                            the state of our Squadron.
                        Observations by Genl Washington
                        1st Washington However desirable such an event might have been, the reasons now assigned
                            by the Count de Barras are sufficient to prove its impracticability.
                        2nd Proposition Rochambeau If General Washington asks, that at the beginning of June, at
                            which time the pastures will be forward enough to permit a Land march the totality of the french Corps should go to join
                            him upon the North River, that he may be in a condition to send by his right Corpses from his Army to defend Virginia, in
                            that case, will the squadron be thought in great enough security at Rhode Island under the guard of a Corps of Americas
                            Militia? It must be observed that in my secret instruction given me last year, and confirmed by the one I have received
                            this year, I am forbidden to seperate the french Corps, except it be for detachments of short duration, that are to join
                            again in a few days the principal Corps, a consequence natural to the little consistence of the small Corps that I
                            command, and that will in to first march upon the North River be removed 80 Leagues from New Port. The Count de Barras has
                            answered me; that the Squadron would not certainly be secure, if the Enemy took possession of Rhode Island, that I could
                            judge better than he, what defence Militia of all Nations are capable of, that, besides, the instructions from the King of
                            which I had given him communication, say that if the land Army marches into the Continent, the King’s squadron, which he
                            commands shall go to Boston, that the Marquis de Castries Minister of the Navy has confirmed verbally the same order,
                            before his departure from Brest, so that if the Army commanded by the Count de Rochambeau marches into the Continent, he
                            shall get under sail to conduct his squadron to Boston.
                        2d Washington It is General Washingtons opinion that the plan of Campaign will render it
                            necessary for the French Army to March from New port towards the North River as soon as possible, and that consequently it
                            will be advisable for the Count de Barras (agreeable to his Instruction in that case provided) to seek the first favorable
                            moment of removing the Squadron under his Command to Boston.
                        3rd Proposition Rochambeau What in that case does General Washington propose about Rhode
                            Island? Does he intend it should be kept by a General Officer, and a Corps of American Militia? It must be observed, and
                            it is suitable that it should be expressly remarked, that if in the hurricane Months the french fleet of the West Indies
                            should come to stay more or less in these Seas, then the harbour of Rhode Island might be of use to the operations of our
                            Squadrons, either for their reunion, if New York was so uncovered that something might be attempted against it, or for
                            their retreat, in case of misfortune.
                        3d Washington As the Harbour of Rhode Island may be useful to the Fleet of His Most
                            Christian Majesty, it is General Washingtons opinion, that a force should be left for the security of New port, but as the
                            enemy will not be in condition, from the present circumstances of their Affairs, to detach any considerable body of Men to
                            reposses the Island—It has been agreed upon between His Excellency Count de Rochambeau & Genl Washington, that 500
                            Militia under a good officer for the Guards for the Works but in case of an enterprise against them a greater force shd be
                            called for their defence.
                        4th Proposition Rochambeau If General Washington resolves absolutely to leave Rhode
                            Island & consequently to destroy its works, does he look on the Artillery of seige and the Powder Magazines as
                            likewise the other Big Stores of the French Army, that cannot follow it in a land March, does he look on them as being in
                            security at Providence under the Guard of 200 french men which with the Country Militia is all that we can leave? Because
                            if the English never went there, whilst they had possession of Rhode Island we must not infer from that, that a deposite so
                            precious, and so very important, would not tempt them, and give them the desire to make an expedition to surprize it;
                            Besides, then, Providence was in a war like situation against the English at Rhode Island which made the expedition very
                            difficult. Unless then General Washington be willing to keep there a Corps of Militia that is to be permanent; to join the
                            200 frenchmen in the defence of the Post, of which the works that need at least 1000 Men to keep them, might be mended,
                            and unless he looks on it as absolutely necessary and indispensable that the deposite of Artillery, Powder and Munitions
                            should remain at Providence; the Count de Rochambeau would look on them as more secure at Boston with the fleet, whose
                            transports will always be necessary whatever operation may be done, when the circumstances may give us the naval
                            superiority & means of undertaking.
                        4th Washington In the former communications between His Excellency Count de Rochambeau
                            and General Washington, it was understood that the French Fleet was to have remained in the Harbour of New port after the
                            removal of the Army, and therefore Providence was fixed upon as a safe and proper deposit of the heavy Artillery &
                            spare Stores—It now being determined that the Fleet shall embrace the first oppertunity of going round to the Harbour of
                            Boston it is to be wished that the heavy Artillery & Spare Stores should be sent round also; But General
                            Washington being informed by His Excellency Count de Rochambeau that they have been already deposited at Providence, and
                            that it will be impossible under the present circumstances of the Fleet and want of Transportation to remove them to Boston,
                            he is of opinion that they may safely remain there under the Guard of 200 French Troops, who will be aided by the Militia
                            of the Country in case of need. The possession of New port will add to their security.
                        5th Proposition Rochanbeau In this last case; and that of the arrival in these Seas of
                            the West Indies Squadron, which in all probability would be announced before hand by a Frigate, what are the operations
                            that might have in view at that Epocha—General Washington, upon the combination of his forces being united to the french
                            Army.
                        5th Washington The Enemy by several detachments from New York having reduced their force
                            at that Post to less than half of the number which they had at the time of the former conference at Hartford in September
                            last—it is thought advisable to form a junction of the French & American Armies upon the North River as soon as
                            possible, and move down to the vicinity of New York to be ready to take advantage of any oppertunity which the weakness of
                            the enemy may afford. Should the West India Fleet arrive upon this Coast—the force thus Combined may either proceed in
                            the operation against New York, or may be directed against the enemy in some other quarter, as circumstances shall
                            dictate. The great waste of Men (which we have found from experience) in the long Marches to the Southern States, the
                            advanced season now to commence there in—and the difficulties and expence of Land transportation thither, with other
                            considerations too well known to His Excellency Count de Rochambeau to need detailing, point out the preference which an
                            operation against New York seems to have, in present circumstances, to attempt sending A force to the Southward.
                        
                            P.S.Rochambeau The 17th May after the Memorial was signed, the Count de Barras
                                wanting to put to sail in order to give protection to the Convoy, applied to Count de Rochambeau for seven hundred Men
                                to fill the deficiency in his crew: this was agreed directly. The 18th May, as the land forces were embarking aboard
                                the ships, the English Squadron was seen off Block Island. That squadron being stronger than the french Naval forces,
                                this event will necessarily stop for some time the sailing of the fleet: this being the case, the Count who is bound
                                by his instruction not to abandon the fleet, shall be constrained to stay at Rhode Island, he thinks it a duty to give
                                notice of it, to His Excellency that he might not depend upon the marching of the french forces, but in the hypothesis
                                that the fleet is gone to Boston.
                            2nd The fourth proposal is entirely out of the purpose, since there is no possibility to send the heavy
                                Artillery to Boston. The transport that should be wanting for such a transportation being rather an incumbrance for the
                                fleet, if it has an opportunity to put to sail. Not speaking of the time that such a like transportation should
                                require, whilst the fleet is to take the first opportunity to get out. So that in the supposition of the fleet’s being
                                gone we must stick at the plan to guard Rhode Island with a body of Militia or to repair the Works at Providence, and
                                defend them with 200 french Soldiers and so many Militia.
                        
                        
                            le Cte de Rochambeau
                        
                        
                            Answer to the P.S. Washington The observation upon the 4th head sufficiently
                                answers this, as the 500 Militia proposed to be Stationed at New port may be dispersed of in any manner which His
                                Excely Count de Rochambeau may think proper.
                        
                        
                            Go: Washington
                        
                    